DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the inner surface area defining the head cavity is completely of a fabric material from a joint defined by an upper band edge of the annular-shaped elastic band” is unclear as to what is being required structurally of the claim. Is the fabric material an additional structure of the head cap, or is the inner surface the inner surface of the outer layer? It is unclear what is being claimed and if “completely of a fabric material” should read “is completely formed of a fabric material”?

Claim 14 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is being required of the limitation “with an outer band surface continuously and circumferentially disposed thereon”. Is there an additional structure being claimed besides the elastic band? The examiner is interpreting this limitation to require an additional band disposed on the elastic band.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2016/0066639).
In regard to claim 14, Brown teaches a swimming head cap (hair cover: 10) comprising: an outer layer with an outer surface (main body: 18, 22, 28, 20, 16, 20), an inner surface opposing the outer surface and defining a head cavity (see figures 1-4), and an outer perimeter edge defining a cap opening spatially coupling the cap opening with the head cavity (see edge of main body attached to 14A), the head cavity and the cap opening operably configured to receive a user's head therein (see figure 1); and an annular-shaped elastic band directly coupled to the inner surface of the outer layer proximal to the outer perimeter edge (elastic band: 14A, see claim 1, detailing elastic strip 14A) and with an outer band surface continuously and circumferentially disposed thereon (reinforcement strip: 14B, see bottom of paragraph 0012).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US2015/000002) in view of Nachawati (US 11,388,937).
In regard to claim 1, Brown teaches a swimming head cap (cover: 10) comprising: an outer layer with an outer surface (see figures 1-4 outer layer of cover: 10), an inner surface opposing the outer surface and defining a head cavity (see inner surface of cover: 10), and an outer perimeter edge defining a cap opening spatially coupling the cap opening with the head cavity (outer perimeter is edge of cover: 10 attached to strip/loop: 14A), the head cavity and the cap opening operably configured to receive a user's head therein (see figure 1); and an annular-shaped elastic band of a polyurethane material directly coupled to the inner surface of the outer layer proximal to the outer perimeter edge (PUL strip/loop: 14A, paragraph 0022 and claim 6, which is elastic in nature and made of polyurethane) and with an outer band continuously and circumferentially disposed thereon (strip/loop: 14B, paragraph 0023, figure 3).  
However, Brown fails to teach the outer band surface being a silicone adhesive material continuously and circumferentially disposed thereon. 
 Nachawati teaches a head covering with an elastic band having an outer band made from a silicone adhesive material continuously and circumferentially arranged thereon (figures 2 and 3, identifier 113; column 6, lines 1-8 and column 7, lines 6-34).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cap of Brown with the outer band being a silicone adhesive as taught by Nachawati, since the outer band of Brown being a silicone adhesive would provide a circumferential adhesive attachment between the cap and the user’s skin preventing the cap from slipping around during use (see Nachawati: column 7, lines 6-16).

 	In regard to claim 2, Brown teaches wherein: the annular-shaped elastic band (14A) is bonded to inner surface of the outer layer (paragraph 0027 details stitching attachment which bonds the band to the outer layer).  

 	In regard to claim 3, Brown teaches wherein: the annular-shaped elastic band (14A) includes a band width separating an upper band edge and a lower band edge opposing the upper band edge, the band width having a maximum length of approximately 4 inches (see band in figure 1, which based upon a user’s head would be less than 4 inches).  

 	In regard to claim 7, the combined references teach wherein: the silicone adhesive material disposed on the outer band surface is of a thermoplastic silicone adhesive material (Nachawati: figures 2 and 3, identifier 113; column 6, lines 1-8 and column 7, lines 6-34: silicone adhesives are thermoplastic).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0000002) and Nachawati (US 11,388,937) as applied to claims 1 and 3 above, and further in view of Vega (US 2020/0391083).
 	Brown and Nachawati fail to teach an annular shaped elastic band as provided in claims 4-6.
 	In regard to claims 4-6, Vega teaches a watertight cap (cap: 1) with an annular shaped elastic band (rim section: 6), wherein the annular-shaped elastic band (6) further comprises: a midpoint axis spanning through the band width, the upper and lower band edges of the annular-shaped elastic band of a non-linear shape and the band width tapering in length in opposing directions from the midpoint axis (See figure 1 and 2), wherein: the annular-shaped elastic band is symmetrically shaped with respect to the midpoint axis (see band  6 in figures 2); and wherein the outer layer further comprises: a front end and a rear end opposing the front end of the outer layer, wherein the midpoint axis is disposed at the rear end of the outer layer (see figure 2 detailing the band 6 which when broken at the front seam and attached at the back seam would create this structure).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the elastic band of Brown in the elastic band shape as taught by Vega, since the elastic band of Brown provided in the symmetrical, tapering shape would teach a lower peripheral elastic band that tightly hugs the user’s hairline and ears to provide a good watertight seal against a user’s head when worn (Vega: paragraph 0012).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0000002) and Nachawati (US 11,388,937) as applied to claim 1 above, and further in view of Jones (US 3,852,823).
 	Brown and Nachawati fail to teach a liner removably coupled to the outer band surface. 
 	In regard to claim 8, Jones teaches a cap liner removably coupled to an outer band surface to cover an adhesive material (liner: 22 covering and protecting adhesive 18).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cap of Brown and Nachawati with the adhesive liner of Jones, since the adhesive of Brown and Nachawati covered with a liner would provide a protected adhesive prior to use to retain the adhering properties thereon. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0000002) and Nachawati (US 11,388,937) as applied to claim 1 above, and further in view of Scott (US 2015/0150327).
Brown and Nachawati fail to teach the outer layer is of a fabric material including a plurality of pleats each surrounding a circumference thereon.
 In regard to claim 9, Scott teaches a pleated cap, wherein the outer layer of fabric material includes a plurality of pleats each surrounding a circumference thereon (see figure pleats: 120, paragraph 0033).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pleats of Brown and Nachawati in the configuration as taught by Scott, to provide a cap with each pleat surrounding a circumference to provide a pleated cap that can accommodate a large amount of hair (Scott: bottom of paragraph 0033).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0000002), Nachawati (US 11,388,937) and Scott (US 2015/0150327) as applied to claim 1 above, and further in view of Miller (US 2020/0288805).
Brown and Nachawati fail to teach the outer surface of the outer layer including a laminated thermoplastic polyurethane thereon. 
In regard to claim 10, Miller teaches the addition of an outer coating of laminated thermoplastic polyurethane on an outer layer of a cap (paragraph 0011).
  	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cap outer layer of Brown and Nachawati with a laminated thermoplastic polyurethane coating as taught by Scott, since the outer layer of Brown and Nachawati provided with a laminated polyurethane thermoplastic coating would provide a cap with a layer of added protection (see Miller paragraph 0011).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0000002) and Nachawati (US 11,388,937) as applied to claim 1 above, and further in view of Matallana (US 9,398,780).
Brown and Nachawati fail to teach the inner surface of the outer layer being a fabric defining at least 80% of an inner surface area of the head cavity, and wherein the inner surface area is completely of a fabric material from a joint defined by an upper band edge of the annular-shaped elastic band.
In regard to claims 11-12, Matallana teaches a cap having an inner surface of an outer layer being a fabric defining at least 80% of an inner surface area of the head cavity, and wherein the inner surface area is completely of a fabric material from a joint defined by an upper band edge of the annular-shaped elastic band (inner fabric: 25b in figures 5, 5a; column 4, lines 53-57 through column 5, lines 1-5).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cap of Brown and Nachawati with the inner fabric of Matallana, since the cap of Brown and Nachawati provided with an inner fabric layer would provide a comfortable layer against the user’s head and also provide fabric that can absorb any water that enters the cap to keep the user’s hair dry (Matallana: column 5, lines 1-5).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0000002) and Nachawati (US 11,388,937) as applied to claim 1 above, and further in view of Dodd (US 9,538,799).
Brown and Nachawati fail to teach two cap bands attached to the outer cap band with hook and loop fasteners.
 In regard to claim 13, Dodd teaches a cap band coupled to the outer perimeter edge of the outer layer and including an outer cap band surface, a first cap band side, a second cap band side opposing the first cap band side, and two cap band straps each with a free end and a cap band strap inner surface selectively removably couplable to the outer cap band surface with a hook-and-loop coupling configuration (figures 3B, 3C and column 2, lines 50-67 through column 3, lines 1-5).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cap of Brown and Nachawati with the two cap bands attaching via Velcro to the outer band as taught by Dodd, since the cap of Brown and Nachawati provided with two cap bands and Velcro fastening would provide a more secure means to attach the cap to the user’s head providing less leaks (Dodd: column 2, lines 50-53). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Saunders (US 2,730,720) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732